                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 ROBERT L. LINDSAY; BETTY L.
 RADOVICH; ROSALIE KIERNAN,
 as Personal Representative of the               CV 19-29-GF-BMM-JTJ
 Estate of Rebecca Nicholson;
 individually and on behalf of those
 similarly situated,                                      ORDER

                    Plaintiffs,

      vs.

 STATE FARM MUTUAL
 AUTOMOBILE INSURANCE
 COMPANY, an Illinois Corporation,

                    Defendant.

      The Court conducted a hearing on all pending motions on July 31, 2019.
                                                      '



During the hearing, Plaintiffs moved for leave to file an Amended Complaint. For

the reasons stated in open court,

      IT IS ORDERED:

      I.     Plaintiffs' oral Motion for Leave to File an Amended Complaint is

GRANTED. Plaintiffs shall file their Amended Complaint on or before

August 23, 2019.

      2.     Defendant's Motion to Dismiss Plaintiffs' Complaint (Doc. 11) is
Taken Under Advisement subject to the submission of supplemental briefs.

Defendant shall file its supplemental brief in support of its Motion to Dismiss on or

before September 6, 2019. Plaintiffs shall file their supplemental response brief on

or before September 20, 2019.

      3.    Defendant's Motion for Judicial Notice (Doc. 13) is DENIED.

      4.    Defendant's Motion to Stay Discovery Pending Resolution of the

Motion to Dismiss (Doc. 22) is GRANTED.

      DATED this 7th day of August, 2019.




                                                                     ·-,I                   •• )



                                                       ,,. ~/ ·.z.__,✓-::~~.~ ~   _;:.::::.:."'.-   -L,---·   v,.,.·   . .__
                                        '--.         -::_,,----     I
                                               · ...,;/Johh~·=io_h_.,_ns-to-n--· :=--
                                                      United States Magistrate Judge




                                          -2-
